Title: To Benjamin Franklin from Noble Wimberly Jones, 13 December 1770
From: Jones, Noble Wimberly
To: Franklin, Benjamin


Dear Sir
13th. December 1770
Convinced of your good inclinations to every species of mankind, emboldens me to trust you’l excuse my thus troubling you. Mr. Cornelius Winter the gentleman by whom you’l receive this has been employ’d on the Estate of the late worthy Rector of this Parish by the Trustees of the said Estate as Instructor &c to the Negroes thereon agreable to the Will of the deceased, but as the intention thereof cannot be fully carried into execution but by a person in Holy Orders, and this gentlemen having that in veiw sometime and being well esteem’d here, he now comes in hopes of obtaining that end, and he thereby rendered more useful to the community, in case he succeeds he intends returning as quick as posible. If without intruding too much on your valluable time and goodness you can be of service to Mr. Winter in effecting this desireable purpose it will be greatfully acknowledged among the many other obligations your kindness has laid me under. I remain with the most sincere Respect Sir Your Most Obliged and Very humble Servant
N W Jones.
To Dr Franklin
 
Addressed: To / Benjamin Franklin Esqr / Agent for the Province of Georgia / in / London / per the Britannia / Captn. Deane / Q:D:C
Endorsed: Letter from N W Jones Esqr Speaker of the Georgia Assembly to B Franklin, dated Decr. 13. 1770 Recommending Mr Winter.
